Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  March 29, 2019                                                                 Bridget M. McCormack,
                                                                                               Chief Justice

                                                                                      David F. Viviano,
                                                                                      Chief Justice Pro Tem
  157210
                                                                                    Stephen J. Markman
                                                                                         Brian K. Zahra
                                                                                   Richard H. Bernstein
                                                                                   Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                     Justices

  v                                                      SC: 157210
                                                         COA: 322820
                                                         Livingston CC: 12-020831-FH
  DENNIS KEITH TOWNE,
            Defendant-Appellant.

  _________________________________________/


        On order of the Court, the application for leave to appeal the December 19, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the police exceeded the proper scope of a knock and talk
  when they approached and secured the defendant’s home at night while attempting to
  execute an arrest warrant for the defendant’s son, who lived elsewhere, see People v
  Frederick, 500 Mich 228 (2017); (2) whether the police had sufficient grounds to believe
  that the subject of the arrest warrant was inside the defendant’s home; (3) the appropriate
  standard to be used by a reviewing court to determine whether the police are permitted to
  enter a third-party’s home or curtilage to execute an arrest warrant, see Steagald v United
  States, 451 US 204 (1981); United States v Pruitt, 458 F3d 477 (CA 6, 2006); United
  States v Hardin, 539 F3d 404 (CA 6, 2008); (4) if the proper scope of a knock and talk
  was not exceeded in this case, whether the plain view or exigent circumstances
  exceptions to the warrant requirement permitted the police to forcibly enter the
  defendant’s home based on an officer’s perceptions while posted at the rear of the home
  in the curtilage or in an “open field”; and (5) whether the exclusionary rule should apply
  under these circumstances.

        In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
                                                                                                                2

supplemental brief within 21 days of being served with the appellant’s brief. The
appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
within 14 days of being served with the appellee’s brief. The parties should not submit
mere restatements of their application papers.

       The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2019
        s0326
                                                                              Clerk